Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In the amendment filed 01/22/2021, the following has occurred: claims 1, 3, 5-10, 12, and 19-20 have been amended, claims 2, 11 and 14 have been canceled, and claims 21-23 have been added. Now, claims 1, 3-10, 12-13, and 15-23 are pending. 
2.	The previous rejections under 35 U.S.C. 112(d) and 101 of claim 11 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 23 recites the limitation “wherein dynamically reordering one or more rows of the plurality of rows within the patient list region in accordance with the one or more prioritization rules comprises…”  Claim 23 depends from claim 19 via claim 22.  While claim 19 recites “dynamically 

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1, 3-10, 19, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
8.	Claim 1 recites obtaining measurement data of a physiological condition for the plurality of patients from a database, wherein respective measurement data associated with a respective patient of the plurality of patients was obtained from a respective medical device associated with the respective patient; obtaining one or more prioritization rules from the database; generating a prioritized list of the plurality of patients based on the measurement data in accordance with the one or more prioritization rules; receiving updated measurement data of the physiological condition for one or more of the plurality of patients; and dynamically updating the patient list in response to the updated measurement data to reflect an updated prioritized list of the plurality of patients, wherein at least one of the plurality of patients is dynamically reordered within the updated prioritized list in accordance with the one or more prioritization rules in response to the updated measurement data.
9.	 These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “server” and a “network,” to perform these functions, nothing in the claim precludes the limitations from practically 
10.	Claims 3-10 incorporate the abstract idea of claim 1 through dependency and recite further limitations that expand on the abstract idea but for the recitation of generic computer components.  For example, but for the recitation of generic computer components the “determining” of claim 3 could be accomplished by a user looking at and evaluating measurement values to determine a state of a physiological condition for use in the report.  The “determining” of claim 4 could be accomplished by a user looking at and evaluating measurement values to determine a time in range value for use in the report.  The steps of claim 5 could be accomplished by a user looking at updated measurements and identifying an adverse event, creating a new, reprioritized, list of patients.  The steps of claim 6 could be accomplished by a user creating a new, updated, list of patients with condition status.  The steps of claims 7-10 could be accomplished by a user identifying or obtaining additional data and generating a report. Claims 22-23 could be accomplished by a user looking at updated measurements and identifying an adverse event, creating a new, reprioritized, list of patients.
11.	Claim 19 similarly recites maintain one or more prioritization rules and to maintain measurement data for a physiological condition of a plurality of patients, wherein respective measurement data associated with a respective patient of the plurality of patients is obtained from a respective medical device associated with the respective patient; and obtain the measurement data for the plurality of patients from the database, obtain the one or more prioritization rules from the 
12.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and insignificant, extra-solution data display activity. For example, the claims recite “a server” for carrying out various ones of the above identified steps of the abstract idea as well as “client device coupled to a network,” and “a dashboard graphical user interface (GUI) display including a patient list region” for displaying the prioritized lists.  The written description discloses that the recited computer components encompass generic components including “a mobile phone, a smartphone, a 
13.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally displaying results of a rudimentary analysis is insufficient to transform an abstract idea into patent-eligibility (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) as is receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 1, 3, 5-6, 8, 10, 12-13, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662.
16.	As per claim 1, Amarasingham teaches a method of monitoring a plurality of patients, the method comprising: obtaining, by a server, measurement data of a physiological condition for the plurality of patients from a database, wherein respective measurement data associated with a respective patient of the plurality of patients was obtained from a respective medical device associated with the respective patient (see paragraphs 0034-0035); obtaining, by the server, one or more prioritization rules from the database (see paragraph 0093; display criteria is encompassed by prioritization rules because it is used to establish how patients and their data are displayed on the dashboard); generating, by the server, a prioritized list of the plurality of patients based on the measurement data in accordance with the one or more prioritization rules (see paragraph 0093; Figure 11 shows a prioritized list of patients sorted according to risk level in the high risk and very high risk categories); and providing, by the server, a dashboard graphical user interface (GUI) display on a client device coupled to a network, wherein the dashboard GUI display includes a patient list region comprising the prioritized list (see Figure 11); receiving, by the server from the network, updated measurement data of the physiological condition for one or more of the plurality of patients obtained from the respective one or more medical devices associated with the one or more of the plurality of 
17.	Since Amarasingham teaches a dashboard display of a prioritized list of patients, ordered according to risk level and risk level is based on patient data which is updated over time, it would appear that the dashboard display would be dynamically updated as well by reordering at least one of the plurality of patients.  However, the teachings of Amarasingham do not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to updated measurement data (see paragraph 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).
18.	As per claim 3, Amarasingham teaches the method of claim 1 as described above.  Amarasingham further teaches determining, for each patient of the plurality of patients, a respective value for a metric indicative of a state of the physiological condition of the respective patient based at least in part on a respective subset of the measurement data associated with the respective patient, wherein generating the prioritized list comprises ordering at least some of the plurality of patients in the prioritized list according to the respective values for the metric (see Figure 8; values of metrics for state 
19.	As per claim 5, Amarasingham teaches the method of claim 1 as described above.  Amarasingham further teaches detecting, by the server, an adverse event associated with a first patient of the plurality of patients in response to an updated measurement of the physiological condition associated with the first patient (see paragraph 0073; monitored patient data includes adverse events), wherein: the first patient is reprioritized in the updated prioritized list based on the adverse event in accordance with the one or more prioritization rules, (see paragraph 0073; updated monitored data is reflected in inclusion of patient in a particular list).
20.	As per claim 6, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches dynamically updating, by the server, a graphical indication of a status of the physiological condition of the first patient in response to detecting the adverse event (see paragraph 0073), wherein the dashboard GUI display includes the graphical indication of the status of the physiological condition of the first patient in a row associated with the first patient (see Figures 8 and 9; shows examples of patients identified by name in rows associated with physiological condition).
21.	As per claim 8, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches obtaining, by the server, electronic medical records data associated with the first patient from the database (see paragraph 0035); and providing, by the server, a graphical representation of the electronic medical records data on the dashboard GUI display in a row associated with the first patient within the patient list region (see Figure 9).
22.	As per claim 10, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches automatically generating, by the server, a report GUI display corresponding to the first patient in response to selection of a graphical user interface element on the 
23.	As per claim 12, Amarasingham teaches a system comprising a display device having rendered thereon a patient monitoring dashboard graphical user interface (GUI) display for concurrently monitoring a plurality of patients, the patient monitoring dashboard GUI display comprising a patient list region comprising a patient identification column, a patient status column, and a plurality of rows corresponding to the plurality of patients (see Figures  8-9), wherein: each row of the plurality of rows is associated with a respective patient of the plurality of patients and includes a graphical representation of respective identification information associated with the respective patient in the patient identification column of the respective row and a graphical representation of a current status of a physiological condition of the respective patient in the patient status column of the respective row (see Figures 8 and 9; shows examples of patients identified by name in rows associated with physiological condition); for each row of the plurality of rows, the current status of the physiological condition of the respective patient in the patient status column of the respective row is determined based at least in part on respective measurement data associated with the respective patient obtained from a database (see paragraph 0093 and Figure 11; status of physiological condition shown by WorkDx and Risk data); and each row of the plurality of rows is ordered within the patient list region based at least in part on the current status of the physiological condition of the respective patient in accordance with one or more prioritization rules (see paragraph 0093; display criteria is encompassed by prioritization rules because it is used to establish how patients and their data are displayed on the dashboard); and the patient list region is dynamically updated in accordance with the one or more prioritization rules in response to updated measurement data of the physiological condition for one or more of the plurality of patients associated with the one or more rows (see paragraph 0056; provides an example of removing a patient 
24.	Since Amarasingham teaches a dashboard display of a prioritized list of patients, ordered according to risk level and risk level is based on patient data which is updated over time, it would appear that the dashboard display would be dynamically updated as well by reordering at least one of the plurality of patients.  However, the teachings of Amarasingham do not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to updated measurement data (see paragraph 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).
25.	As per claim 13, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches for each row of the plurality of rows, the current status of the physiological condition of the respective patient in the patient status column of the respective row is dynamically determined in real-time in response to updates to the respective measurement data associated with the respective patient (see paragraph 0086 and Figure 8; patient status such as risk is updated in real0time as new data is received).
26.	As per claim 16, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches each row of the plurality of rows includes a graphical user interface element that is selectable to initiate presentation of a report graphical user interface display associated 
27.	As per claim 17, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches a visually distinguishable characteristic of the graphical representation of the current status of the physiological condition of the respective patient in the patient status column of a first row of the plurality of rows is influenced by an adverse event associated with the respective patient (see paragraph 0073; monitored patient data includes adverse events and is reflected in dashboard display of patients included in disease lists); the adverse event is detected based at least in part on the respective measurement data associated with the respective patient associated with the first row (see paragraph 0073); and a rank of the first row within the patient list region is influenced by the adverse event (see paragraph 0073).
28.	As per claim 18, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches the one or more prioritization rules are associated with a user of a client device that is authenticated by a remote server providing the patient monitoring dashboard GUI display on the display device associated with the client device, wherein the client device is communicatively coupled to the remote server over a communications network (see paragraph 0043).
29.	Claims 19-21 recite substantially limitations to method claim 1 and system claim 12 and, as such, are rejected for similar reasons as given above.
30.	As per claim 22, Amarasingham teaches the method of claim 1 as described above.  Amarasingham further teaches detecting, by the server, an adverse event associated with the at least one of the plurality of patients in response to the updated measurement data associated with the at least one of the plurality of patients, wherein the at least one of the plurality of patients is ordered according to a relative priority assigned to the adverse event (see paragraph 0073; the “probability threshold value” is encompassed by the claimed “relative priority” because it is used to determine expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to updated measurement data (see paragraph 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).
31.	As per claim 23, Amarasingham teaches the method of claim 22 as described above.  Amarasingham further teaches ordering the plurality of patients based on one or more adverse events exhibited by a respective subset of the plurality of patients exhibiting the one or more adverse events, wherein the at least one of the plurality of patients is ordered within the respective subset according to the relative priority assigned to the adverse event (see paragraph 0073; the “probability threshold value” is encompassed by the claimed “relative priority” because it is used to determine whether a given patient is listed (and ordered) in the display associated with the adverse event); and secondarily ordering each respective patient of the plurality of patients based on the respective measurement data associated with the respective patient of the plurality of patients (see Figure 8).

32.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Greene, US Patent Application Publication No. 2013/0325352.
.

34.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Hayter, US Patent Application Publication No. 2018/0226150.
35.	As per claim 7, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches determining, by the server, a reason associated with reprioritization of the first patient in response to detecting the adverse event (see paragraph 0061; ranking of the patients in the list determined based on received data (reason).  However, Amarasingham does not explicitly teach providing a graphical indication of the reason on the dashboard GUI display in a row associated with the first patient.  Hayter teaches providing a graphical indication of a reason for a changing in clinical condition on a dashboard GUI display in a row associated with a first patient (see paragraphs 0079-0080 and Figure 59; displayed arrows show changes in trends for monitored parameters in a row with a patient which amounts to a reason for a change in parameter).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add arrows showing how .

36.	Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Subramaniam, US Patent Application Publication No. 2020/0204631.
37.	As per claim 9, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches a graphical user interface element on the dashboard GUI display in a row associated with the first patient (see Figure 8).  Amarasingham does not explicitly teach automatically generating, by the server, a message to the first patient in response to selection of a graphical user interface element.  Subramaniam teaches a dashboard GUI display with a graphical user element, selectable to automatically generate a message to a first patient associated with the element (see paragraph 0156 and Figure 7C).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to elements for selection to communicate with patients to the dashboard of Amarasingham with the motivation of coordinating care between various stakeholders in patient care in situations where patients may be a mix of in-patient and out-patient (see paragraph 0007 of Subramaniam).
38.	As per claim 15, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches each row of the plurality of rows includes at least one graphical user interface element that is selectable by a user (see Figure 8).  However, Amarasingham does not explicitly teach the element is selectable to initiate communication with the respective patient associated with the respective row. Subramaniam teaches a dashboard GUI display with a graphical user element, 

Response to Arguments
39.	In the remarks filed 01/22/2021, Applicant argues that (1) the claims as amended recite limitations represent a practical application involving a specific improvement over the prior art and cannot be practically performed in the mind; and (2) Amarasingham does not anticipate the claims as amended.
40.	In response to argument (1), Applicant does not identify the particular combination of elements that integrate the abstract idea into a practical application or provide an explanation supporting this argument.  Therefore, the examiner refers to the updated rejections set forth above and the reasons provided for the why the claims as amended do not integrate the abstract idea into a practical application.  Additionally, the claims have been identified as reciting Certain Methods of Organizing Human Activity.  Therefore, the argument that the limitations cannot be practically performed in the mind is not found to be persuasive in view of the current rejections.
41.	In response to argument (2), although Amarasingham is shown to teach several of the amended features, the updated prior art rejections are now 103 rejections relying on support from an additional reference.  Therefore, these arguments are moot in view of the current grounds of rejection set forth above.

Conclusion
42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
43.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
45.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
46.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
47.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626